July 25, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals


   IN THE MATTER OF THE MARRIAGE OF ANDRZEJ ADAMSKI AND
                      OKSANA ADAMSKI

                               NO. 14-16-00099-CV

                      ________________________________



       This cause, an appeal from the final decree of divorce dissolving the marriage
of appellant Andrzej Adamski and appellee Oksana Adamski, signed February 2,
2016, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. Accordingly, we order the judgment of the court below
AFFIRMED.

      We further order appellant Andrzej Adamski to pay all costs incurred in this
appeal.

      We order this decision certified below for observance.